Citation Nr: 1708567	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  11-33 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1964 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified before the undersigned in October 2016 and a copy of that transcript is of record.  

In September 2016, the Veteran submitted a private disability benefits questionnaire (DBQ) dated July 2016.  The Veteran submitted a waiver of initial agency of original jurisdiction (AOJ) review in October 2016.  38 C.F.R. § 20.1304 (c) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  Prior to July 27, 2016, the Veteran's PTSD was manifested by occupational and social impairment in most areas, including family relations, judgment, and mood.  

2.  Since July 27, 2016, the Veteran's PTSD has been manifested by total occupational and social impairment.  






CONCLUSIONS OF LAW

1.  Prior to July 27, 2016, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.156 (b), 4.3, 4.7, 4.126, 4.129, 4.130, Part 4, Diagnostic Code 9411 (2016).

2.  Since July 27, 2016, the criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.156 (b), 4.3, 4.7, 4.126, 4.129, 4.130, Part 4, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  For an increased disability rating claim, VA is required to provide the Veteran with generic notice-that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify was satisfied by way of a letter sent in August 2010.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's post-service VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  
The Veteran was afforded VA examination in August 2010.  The Board finds that the VA examination report is adequate because the examiner conducted a clinical evaluation, interviewed the Veteran, and described the Veteran's PTSD in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Also, the Veteran submitted a July 2016 Disability Benefits Questionnaire (DBQ), which reflects the current severity of the disability.

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in October 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  A review of the testimony confirms that the he testified as to his current symptoms, and the undersigned Veterans Law Judge and his accredited representative asked clarifying questions, to ensure the full scope of his disability was understood. 

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his service-connected PTSD is more severe than reflected in his current disability rating.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2016). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, for PTSD.  Under the General Rating Formula for Mental Disorders, to include PTSD, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id. In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126  and 4.130] together, it is evident that the 'frequency, severity, and duration of a Veteran's symptoms must play an important role in determining his disability level.").

VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the Global Assessment of Functioning (GAF) score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014).  As the Veteran's case was certified to the Board after August 4, 2014, DSM-5 applies, and GAF scores are no longer used in evaluation of a psychiatric disorder.  Id.  However, any discussion of symptoms associated with any assigned score is still useful in evaluating the severity of the Veteran's disability.

Historically, in a January 2005 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating.  In an August 2006 rating decision, the RO continued the 30 percent rating for the Veteran's PTSD.  The Veteran filed a claim for increase in July 2010.  

The Veteran was afforded a VA examination in August 2010.  The Veteran reported that he retired from the Bureau of Engraving and Printing in 1997.  He reported that he has an 18-year-old daughter in the area.  The Veteran reported that he wakes up every night with nightmares. He reported that he has intrusive thoughts of Vietnam on a daily basis.  The Veteran reported that he was not presently receiving treatment for PTSD.  The Veteran reported that he had been unemployed by his choice since 1997.  He reported that he retired from the Federal Government and has chosen not to work.  The examiner noted that the Veteran's social functioning had not improved since the last rating exam.  The examiner stated that in fact it seems that he has become more isolated from others.  It was noted that there was no problematic alcohol or substance abuse.  The examiner noted that the Veteran was able to maintain basic activities of daily living in addition to personal hygiene.  The examiner noted that there was no impairment of thought process or communication.  The examiner assigned a GAF score of GAF 58.  The examiner concluded that there were no periods of remission of PTSD.  The examiner noted that the Veteran had not received any PTSD treatment since 1995.  The examiner noted that the Veteran's social functioning had lessened in the prior few years.  The examiner concluded that there had been no significant change in the severity of the Veteran's PTSD symptoms since the last rating exam.   

VA treatment records dated October 2010 to June 2016 show that the Veteran was treated for symptoms of his PTSD.  The Veteran consistently reported problems with irritability, social isolation, and sleep, nightmares transient feelings of depression, flashbacks, intrusive thoughts and hypervigilance.  It was noted that the Veteran had stable housing as he was living with his adult daughter.  It was noted that the Veteran was divorced since 1982.  The Veteran reported that he had three additional children with whom he has sporadic contact.  The Veteran denied current legal problems.  

On mental status examination the Veteran's activities of daily living, posture, gait and motor activity were noted within normal limits.  The Veteran was noted as casually dressed.  His grooming and hygiene were generally noted as good; however, on some occasions, examiners noted that his grooming was poor.  The Veteran's behavior was repeatedly noted as goal directed and appropriate to task and his affect was noted as attentive.  The Veteran's speech was repeatedly noted as logical and coherent with normal rate, rhythm and volume.  His eye contact was noted as good and he was repeatedly noted as oriented to person place and time.  Cognitive functioning was noted as within normal limits with a good fund of knowledge.  The Veteran's memory was noted as both normal and impaired.  His concentration was noted as both fair and impaired.  His thought process was repeatedly noted as within normal limits.  It was noted that his negative symptoms were interpersonal distancing and social withdrawal.  

The Veteran's insight and judgement were repeatedly noted as fair.  It was noted that the Veteran had trouble with sleep due to his PTSD, hypertension medication and sleep apnea.  The Veteran consistently reported nightmares, night sweats and waking due to frequent urination.  His appetite and energy were within normal limits.  His anxiety was noted as moderate.  In regards to anger problems, it was noted that the Veteran had increased irritability.  The Veteran denied verbal or physical confrontations and stated "I stay away from people".  The Veteran noted an altercation with his brother but other than that denied aggression.  The Veteran's affect was appropriate.  In regards to his mood the Veteran reported it was "off and on. Sometimes I get depressed one to two times a week".  It was noted that the Veteran's judgement was poor.  

The Veteran also reported feeling unhappy since his children were getting older.  Anhedonia was noted as moderate to severe.  The Veteran reported that he did enjoy watching ball games and he used to like music but lost interest.  The Veteran denied feelings of worthlessness.  The Veteran repeatedly denied that he was feeling hopeless about the present or future.  The Veteran reported mild guilt.  The Veteran denied panic attacks, phobias and a history of mania and hypomania.  The Veteran also repeatedly denied auditory and visual hallucinations and delusions.  The Veteran reported he thought of death and dying due to his health.  However, the Veteran denied having thoughts about taking his life.  The Veteran denied any suicide attempts.  The Veteran's suicide risk assessment was repeatedly noted as low.  It was noted that the Veteran denied current and past suicidal ideation and denied having firearms in the home.  The Veteran also denied homicidal ideation.  The examiners assigned a GAF score of 52, 53, 55 58.  It was noted that the Veteran's psychotropic medication was effective and the Veteran denied side effects of the psychotropic medication.  

A July  2016 PTSD disability benefits questionnaire (DBQ) shows that the veteran reported that he often has to separate from family members due to severe anxiety.  The Veteran reported that his PTSD is severe.  The physician noted that the Veteran suffers from social isolation, is easily frustrated, has no friends and is unable to keep a job.  The physician assigned a GAF score of 48.  The physician concluded that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations judgement, thinking and mood.  The physician stated that "he reports that his severe PTSD negatively impacts his work.  He is unable to concentrate at work due to his severe PTSD symptomatology".  The Veteran reported that he has been on antidepressants but experienced no relief from the depressive symptomatology.  The Veteran reported that he often feels panicked and often experiences visual and auditory hallucinations.  The Veteran reported frequent suicidal ideation with ongoing panic attacks and mood swings.  The physician noted that the Veteran is unable to sleep and abuses over the counter sleeping aids.  The Veteran also reported that he has a history of alcohol dependence.  

The physician noted that the Veteran had the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; panic attacks more than once a week; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss such as forgetting names, directions or recent events; impairment of short and long term memory, for example, retention of only highly learned material, while forgetting to complete tasks; flattened affect; impaired judgement; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals which interfere with routine activities; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene intermittent ability to perform activities of daily living including maintenance of minimal personal hygiene.  The physician concluded that the Veteran continues to have severe PTSD symptoms that have both worsened over time.  The physician concluded that the Veteran's symptoms have contributed significantly to impairments both occupationally and socially.  

At the October 2016 Board hearing, the Veteran testified that he sought an increased rating because he was feeling a little more irritated and a little suicidal with flashbacks, his business and his bills.  The Veteran also reported that he cannot deal with family and that he has trouble with social interactions.  The Veteran reported that he also has trouble with isolation.  The Veteran reported that he takes medication for his PTSD that has been prescribed by the VA.  The Veteran testified that the doctor who has been treating him at the VA completed the July 2016 DBQ.  The Veteran reported that he cannot hold conversations without getting in an argument and getting irritated which is why he isolates himself.  The Veteran also reported that he feels he loses his temper too quickly.  The Veteran testified that he is retired.  The Veteran also testified that he stopped going to church because he can no longer fit in.  The Veteran also reported that he sometimes feels anxious which can make his heart race and make him fill panicky.  The Veteran reported that he takes public transportation to the VA which is rough for him due to all of the people.  The Veteran also reported that he cannot sleep and he cannot properly eat due to being stressed all the time.  The Veteran also reported that he has trouble with his memory in that he misses dates.    

Having considered all the evidence of record and the applicable law, the Board finds that prior to July 27, 2016; a 70 percent rating is warranted.  The Board also finds that since July 27, 2016, a 100 percent rating is warranted.

Prior to July 27, 2016, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  His symptoms include depressed mood; anxiety; guilt; chronic sleep impairment; memory loss; impaired judgement; disturbances of motivation and mood; neglect of personal hygiene; difficulty in adapting to stressful circumstances; an inability to establish and maintain effective relationships; nightmares; hypervigilance; daily intrusive thoughts; social isolation; irritability; impaired concentration; sadness; guilt and GAF scores of 52, 53, 55 and 58.  The Board acknowledges that during this period the Veteran did not have all of the symptoms listed in the criteria of the 70 percent rating.  However, the evidence of record demonstrates deficiencies in family relations, judgment, and mood.  Therefore, after resolving all reasonable doubt in favor of the Veteran, the Board finds that during this period the Veteran's symptoms were of the frequency, severity and duration contemplated by occupational and social impairment with deficiencies in most areas.
However, the Board finds that prior to July 27, 2017, the Veteran's did not more nearly approximate the criteria contemplated in the 100 percent rating.  The Board acknowledges that the Veteran was noted as having poor grooming.  However, during this period the Veteran was not shown to have gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); memory loss of close relatives, own occupation or own name; disorientation to time or place; or other symptoms on a par with the level of severity exemplified in these manifestations.  Instead, the Veteran's thought process and thought content was repeatedly noted as normal. The Veteran's speech was noted as normal.  There were no persistent delusions or hallucinations noted.  The Veteran repeatedly denied auditory and visual hallucinations.  The Veteran's behavior was repeatedly noted as appropriate to task.  The Veteran repeatedly denied suicidal and homicidal ideations on mental status examination and his suicide risk was noted as low.  The Veteran was also repeatedly noted as oriented to person, place and time.  Consequently, the Board finds that the Veteran's PTSD symptomatology did not result in total occupational and social impairment during this period.

The Board notes the GAF scores of 52, 53, 55 and 58 that were assigned during this period.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  While the GAF scores are not determinative by themselves, the Board finds that taken together with the other evidence of record, the type, frequency, and severity of the Veteran's symptoms reflect a level of impairment that most closely approximates a 70 percent disability rating during this period.

Since July 27, 2016, the date of the July 2016 DBQ, the Board finds that the Veteran's PTSD results in total occupational and social impairment.  The Board acknowledges that the July 2016 physician concluded that the Veteran had occupational and social impairment in most areas.  However, the physician also concluded that the Veteran had the following symptoms; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene intermittent ability to perform activities of daily living including maintenance of minimal personal hygiene.  The physician also noted that the Veteran's symptoms were severe; the Veteran was often panicked and often had visual and auditory hallucinations.  The physician also noted that the Veteran was frequently suicidal and had ongoing panic attacks and mood swings.  Therefore, the Board finds that the symptomatology noted in the July 2016 DBQ are of the type, frequency and severity contemplated in the 100 percent rating.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine to the extent noted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinki, 1 Vet. App. 49 (1990).

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under the diagnostic code as the listed symptoms service as examples and not an exhaustive list, as noted above.  Therefore there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described any exceptional or unusual features of PTSD, and there is no objective evidence that any manifestations are unusual or exceptional. Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321 (b)(1) is not warranted. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, A claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  Instead, the evidence of record shows that the Veteran was retired and unemployed by choice.  

ORDER

Subject to the laws and regulations governing the payment of monetary benefits, the criteria for a 70 percent rating for PTSD prior to July 27, 2016, is granted.

Subject to the laws and regulations governing the payment of monetary benefits, the criteria for a 100 percent rating for PTSD from July 27, 2016, is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


